NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER




                                            Electronically Filed
                                            Intermediate Court of Appeals
                                            CAAP-XX-XXXXXXX
                                            30-NOV-2022
                                            08:50 AM
                                            Dkt. 81 OAWST

                        NO. CAAP-XX-XXXXXXX


                IN THE INTERMEDIATE COURT OF APPEALS

                      OF THE STATE OF HAWAI#I


                  NATHAN PACO, Plaintiff-Appellant,
                                  v.
         C.R. NEWTON and BELLA BAKER, Defendants-Appellees,
                      and DOES 1-10, Defendants


         APPEAL FROM THE CIRCUIT COURT OF THE FIRST CIRCUIT
                      (CIVIL NO. 1CC141002406)


                               ORDER
  (By:   Hiraoka, Presiding Judge, Wadsworth and Nakasone, JJ.)

          Upon consideration of the Stipulation for Dismissal
with Prejudice of All Claims and All Parties (Stipulation for
Dismissal), filed November 22, 2022 (JIMS dkt. 78), by Self-
represented Plaintiff-Appellant Nathan Paco (Paco) and Counsel
for Defendants-Appellees C.R. Newton (Newton) and Bella Baker
(Baker), the papers in support, and the record, it appears that
(1) the appeal has been docketed; (2) the parties stipulate to
dismiss the appeal with prejudice and bear their own attorneys'
fees and costs; (3) the stipulation is dated and signed by both
parties appearing in the appeal; and (4) the dismissal is
authorized by Rule 42(b) of the Hawai#i Rules of Appellate
Procedure.
  NOT FOR PUBLICATION IN WEST'S HAWAI#I REPORTS AND PACIFIC REPORTER

          Therefore, IT IS HEREBY ORDERED that the Stipulation
for Dismissal is approved and the appeal is dismissed with
prejudice. The parties shall bear their own attorneys' fees and
costs.
          DATED: Honolulu, Hawai#i, November 30, 2022.

                                      /s/ Keith K. Hiraoka
                                      Presiding Judge

                                      /s/ Clyde J. Wadsworth
                                      Associate Judge

                                      /s/ Karen T. Nakasone
                                      Associate Judge




                                  2